EXHIBIT 10.3

 

December 6, 2007

 

Granite City Food & Brewery Ltd.

5402 Parkdale Drive, Suite 101

Minneapolis, MN 55416

 

ATTN:  Steven J. Wagenheim
Chief Executive Officer

 

Re:       Amendment of Stock Purchase Agreement

 

Dear Mr. Wagenheim:

 

Reference is made to that certain Stock Purchase Agreement made and entered into
as of March 8, 2007 (the “Agreement”) by and between Granite City Food & Brewery
Ltd. (the “Company”) and investors who are parties thereto, including the
undersigned William Blair Small Cap Growth Fund; Booth & Co FFC Hartman
Retirement Income Trust; Booth & Co FFC Rush University Medical Center Endowment
Account; Booth & Co FFC Rush University Medical Center Pension & Retirement;
Calhoun & Co FFC City of Dearborn General Employees Retirement System; Calhoun &
Co FFC City of Dearborn Policemen & Firemen Revised Retirement Systems; and Mac
& Co. All initially capitalized terms below shall have the meanings set forth in
the Agreement.

 

The Company desires to obtain financing  from DHW Leasing, L.L.C. (“DHW”) in the
amount of up to $16,000,000 for a term of not more than 5 years at an interest
rate not exceeding 12% (the “Financing”). The Financing is generally described
in a term sheet which the Company has received from DHW, a copy of which is
attached hereto as Schedule A. The proceeds of the Financing will be used by the
Company in its business for expansion through the development of additional
restaurant units. The Company’s indebtedness to DHW will be collateralized by
security interests in furniture, fixtures and equipment of the additional
restaurant units.

 

Each of the principals of DHW will be required to personally guaranty amounts
due to lenders who provide the funding to DHW (the “Guarantees”) which DHW will
use for the Financing. Steven J. Wagenheim is one of the principals of DHW and
is an Interested Party under the Agreement. The Financing and the Guarantees are
Interested Party Transactions under the Agreement.

 

Mr. Wagenheim will not receive any compensation, securities, options, warrants
or benefit of any kind from the Company or any compensation, income,
distribution, share of profits or benefits of any kind from DHW (collectively,
“Restricted Payments”) in connection with the Financing or the Guarantees.
Notwithstanding the foregoing, Restricted Payments shall not include any payment
or other receipt of property by Mr. Wagenheim to reimburse or indemnify him for
his actual payments and costs to a lender or DHW on account of a default by the
Company  under a lease or other financing arrangement with DHW. All definitive
agreements relating to the Financing and the Guarantees will be subject to
approval by the Company’s Audit Committee, which will consist only of
independent directors of the Company.

 

Based upon the foregoing, including the agreements of  Mr. Wagenheim and DHW as
set forth herein, the Investors agree that the covenants contained in  Section
6(ii) of the Agreement shall not apply to the Financing and the Guarantees.

 

--------------------------------------------------------------------------------


 

Agreed to this 6th day of December, 2007

 

Granite City Food & Brewery Ltd.

 

William Blair Small Cap Growth Fund

 

 

Booth & Co FFC Hartmarx Retirement Income

 

 

Trust

By:

/s/ Steven J. Wagenheim

 

 

Booth & Co FFC Rush University Medical Center

 

Steven J. Wagenheim

 

 

Endowment Account

 

Chief Executive Officer

 

 

Booth & Co FFC Rush University Medical Center

 

 

 

 

Pension & Retirement

 

 

 

Calhoun & Co FFC City of Dearborn General

DHW Leasing, L.L.C.

 

 

Employees Retirement Systems

 

 

 

Calhoun & Co FFC City of Dearborn Policemen

By:

/s/ Donald A. Dunham, Jr.

 

 

and Firemen Revised Retirement Systems

 

Manager

 

 

Mac & Co

 

 

 

 

 

 

 

By: William Blair & Company LLC

/s/ Steven J. Wagenheim

 

 

 

Steven J. Wagenheim

 

 

By:

/s/ Karl W. Brewer

 

 

 

 

 

Name:

Karl W. Brewer

 

 

 

 

 

Title: Portfolio Manager

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

TO:

Granite City Food & Brewery, Ltd.

 

Board of Directors

 

 

FROM:

Donald A. Dunham, Jr.; Charles J. Hey; Steven J. Wagenheim

 

dba DHW Leasing, LLC

 

 

SUBJ:

Equipment Lease Financing

 

DATE: November 28, 2007

 

DHW Leasing, LLC is pleased to present the following proposal to the Board of
Directors of Granite City Food & Brewery, Ltd. for the purpose of providing FF&E
leasing in the amount of up to sixteen million dollars ($16,000,000) for
furniture, fixtures and equipment financing for up to sixteen Granite City Food
& Brewery restaurants in the average amount of one million dollars ($1,000,000)
per store (including sales tax if/as applicable).

 

Terms of this financing are as follows:

 

Lessor:

DHW Leasing, LLC

 

 

Lessee:

Granite City Food & Brewery, Ltd.

 

 

Purpose:

Lease furniture, fixtures and equipment for up to sixteen Granite City locations

 

 

Amount:

Each Equipment Lease will be in the average amount of $1,000,000, for a total of
up to sixteen leases or $16,000,000

 

 

Lease
Payments:

Lease payments shall be based on a five-year amortization period at a fixed
interest rate to be determined by formula off the rate being charged to DHW
Leasing by their lenders. The formula is as follows:

 

 

 

 

Lease Rate = Bank Base Rate plus (6% x 80%) plus (3% x 20%)

 

 

 

Monthly principal and interest payments plus sales tax (if applicable) will be
required. In addition, Lessee shall also be responsible for fees related to
license, registration and taxes required as a result of the lease contemplated
hereunder.

 

 

 

At the end of the lease, Lessee shall have the option to purchase the FF&E for
$1.00.

 

 

Term:

Each $1,000,000 lease shall be for a term of five (5) years.

 

 

Fees:

Granite City Food & Brewery, Ltd. shall pay DHW a loan origination fee equal to
.25% of the lease amount when each lease is signed. Additionally, Lessee shall
pay all filing, recording and any other fees connected with the origination
and/or pre-payment of each term loan.

 

A-1

--------------------------------------------------------------------------------


 

Title:

For tax purposes, Granite City Food & Brewery, Ltd. shall be treated as owner of
the FF&E and shall receive the depreciation. For all other purposes, DHW
Leasing, LLC shall be owner of the Equipment.

 

 

Capital Lease:

Lessee agrees to enter into an Equipment Lease Agreement for each store location
reflecting the above referenced terms.

 

 

Pre-payment Penalty:

Lessee shall be responsible for any pre-payment penalties which may be charged
by Lessor’s lender upon pre-payment of the Equipment Lease Agreement.

 

 

 

Due on Sale Clause:

Upon the sale of the Equipment or the merger, liquidation or sale of
substantially all of the store or stock of Granite City Food & Brewery, Ltd.,
the leases will immediately become due and payable.

 

 

 

Financials:

Lessee shall provide Lessor with annual financial reports, as well as any other
financial information Lessor may require from time to time to ensure the
financial condition of Lessee is fairly represented.

 

 

Other:

If/as required by Lessor’s lender, Lessee agrees to allow Lessor’s lender to
issue payment directly to vendors for the FF&E leased through this agreement.
If, however, Lessee has already paid for/purchased the FF&E, Lender shall allow
payment directly to Lessee. Additionally, Lessee agrees to allow Lessor’s lender
to place a purchase money security interest on the FF&E purchased under each
lease.

 

 

Subject To:

This offer of financing is subject to Lessee’s agreement of rental increases for
the following Granite City locations:

 

 

 

Des Moines, IA

Cedar Rapids, IA

 

Davenport, IA

Lincoln, NE

 

Wichita, KS

Eagan, MN

 

Zona Rosa- KC, MO

Olathe, KS

 

 

 

Such rental increases shall begin on a staggered basis beginning January 1, 2013
and reflect a 10% increase in the base rent every five years for the balance of
the original 20 year lease (see attached recap.)

 

The terms set forth above shall be valid through December 5th, 2007 at 5:00 P.M.
CST. In the event the terms are not accepted by such time, unless agreed to in
writing by DHW Leasing, L.L.C., this term sheet shall expire.

 

 

/s/ Donald A. Dunham, Jr.

 

 

Donald A. Dunham, Jr.

 

DHW LEASING, LLC

 

A-2

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT:

 

The undersigned hereby agrees to the terms summarized above and will proceed in
good faith to finalize agreements to document the same.

 

GRANITE CITY FOOD & BREWERY, LTD.

 

 

 

By:

 

 

Its:

 

 

Date:

 

 

 

A-3

--------------------------------------------------------------------------------


 

GRANITE CITY FOOD & BREWERY RESTAURANTS

RECAP OF LAND AND BUILDING COSTS BY LOCATION

 

 

 

RESTAURANT

 

LEASE

 

CURRENT

 

PROPOSED INCREASES

 

LEASE END

 

 

 

LOCATION

 

COMMENCEMENT

 

ANNUAL RENT

 

1-Jan-2013

 

1-Jan-2018

 

1-Jan-2023

 

(ORIGINAL TERM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(1)

 

Des Moines (Clive), IA

 

September 3, 2003

 

$

294,000.00

 

$

323,400.00

 

$

355,740.00

 

$

391,314.00

 

September 2, 2023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2)

 

Cedar Rapids, IA

 

December 1, 2003

 

$

315,000.00

 

$

346,500.00

 

$

381,150.00

 

$

419,265.00

 

November 30, 2023

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT

 

LEASE

 

CURRENT

 

PROPOSED INCREASES

 

LEASE END

 

 

 

LOCATION

 

COMMENCEMENT

 

ANNUAL RENT

 

1-Jan-2014

 

1-Jan-2019

 

1-Jan-2024

 

(ORIGINAL TERM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(3)

 

Davenport, IA

 

February 1, 2004

 

$

341,250.00

 

$

375,375.00

 

$

412,912.50

 

$

454,203.75

 

January 31, 2024

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Lincoln, NE

 

June 1, 2004

 

$

168,000.00

 

$

184,800.00

 

$

203,280.00

 

$

223,608.00

 

May 31, 2024

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT

 

LEASE

 

CURRENT

 

PROPOSED INCREASES

 

LEASE END

 

 

 

LOCATION

 

COMMENCEMENT

 

ANNUAL RENT

 

1-Jan-2015

 

1-Jan-2020

 

1-Jan-2025

 

(ORIGINAL TERM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Wichita, KA

 

July 1, 2005

 

$

336,000.00

 

$

369,600.00

 

$

406,560.00

 

$

447,216.00

 

June 30, 2025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(6)

 

Eagan, MN

 

October 1, 2005

 

$

396,375.00

 

$

436,012.50

 

$

479,613.75

 

$

527,575.13

 

September 30, 2025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(7)

 

Zona Rosa, KC, MO

 

December 1, 2005

 

$

446,250.00

 

$

490,875.00

 

$

539,962.50

 

$

593,958.75

 

November 30, 2025

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT

 

LEASE

 

CURRENT

 

PROPOSED INCREASES

 

LEASE END

 

 

 

LOCATION

 

COMMENCEMENT

 

ANNUAL RENT

 

1-Jan-2015

 

1-Jan-2020

 

1-Jan-2025

 

(ORIGINAL TERM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(8)

 

Olathe, KS

 

April 1, 2006

 

$

414,750.00

 

$

456,225.00

 

$

501,847.50

 

$

552,032.25

 

March 30, 2026

 

 

A-4

--------------------------------------------------------------------------------